Citation Nr: 0311974	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-04 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which confirmed a previous denial of 
service connection for PTSD.

The Board notes that in the veteran's April 2001 VA Form 9, 
he requested a videoconference hearing before a member of the 
Board.  In a December 2001 statement, the veteran withdrew 
his request for a personal or video hearing before a member 
of the Board and asked that his appeal be considered on the 
record.  As such, the request is deemed withdrawn. See 
38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2. In a November 1997 rating decision, VA denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran did file a notice of disagreement, but 
failed to file a substantive appeal.  

3.  Evidence submitted since the November 1997 denial of the 
veteran's claim bears directly and substantially upon the 
specific matter under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.	The veteran's asserted in-service stressors remain 
unverified.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying entitlement to 
service connection for PTSD, is final. 38 U.S.C.A. §§ 5103A, 
5107(b), 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD. 38 
U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002); 38 C.F.R. § 3.156 
(2001). 

3.  PTSD was not incurred in or aggravated during service, 
nor may it be presumed to have so incurred. 38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from PTSD as a result of 
his active military  service.  Specifically, he contends that 
he has had ongoing symptoms since service, to include 
nightmares, intrusive thoughts, survival guilt, irritability, 
and emotional instability. 

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

On November 9, 2000 the President signed into law the 
Veteran's Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126].  The VCAA revises VA's 
obligations in two significant ways.  First, VA has a duty to 
notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
his or her claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issue currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001, with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, the regulations governing reopening 
of previously and finally denied claims were revised 
effective the date of publication on August 29, 2001.  These 
regulations redefine new and material evidence and the duty 
to assist in applications to reopen previously and finally 
denied claims.  As the instant claim to reopen was filed 
prior to August 29, 2001, the revised regulations specific to 
such claims are inapplicable to the instant appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   In this regard, 
while the Board notes that the RO has not previously 
adjudicated the veteran's claim on a new and material basis 
or provided the veteran with the provisions of 38 C.F.R. 
§ 3.156, in light of the Board's decision to reopen the 
claim, the Board's decision to proceed in adjudicating this 
claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Further, in a December 2002 letter, the Board 
notified the veteran that his claim was being reviewed on a 
new and material basis.  The criteria necessary to warrant 
reopening a claim based on new and material evidence were 
provided.  The veteran failed to respond.

With respect to VA's duty to assist in regard to the 
underlying service connection claim for PTSD, as the Board 
finds below that new and material evidence has been 
submitted, the Board is not aware of any specific evidence 
pertaining to the pending claim which exists and which has 
not been obtained, and the veteran and his representative 
have pointed to none.  In the November 2000 rating decision 
and the February 2001 statement of the case, the veteran was 
provided with the laws and regulations necessary to establish 
service connection for PTSD.  While the National Personnel 
Records Center (NPRC) has not been contacted to verify the 
asserted stressors, the Board notes that the veteran has not 
provided the specific, dates, times, and names necessary to 
verify the claimed events. The RO sent letters to the veteran 
dated in January 2000 and January 2001, specifically 
requesting information regarding his in-service stressors.  
In a February 2000 statement, the veteran indicated that he 
couldn't remember dates or times.  Finally, in a December 
2002 Board letter, the veteran was notified of the enactment 
of the VCAA and the criteria necessary to warrant entitlement 
to service connection for PTSD.  The veteran was again given 
the opportunity to submit evidence in support of his claim.  
The veteran failed to respond.

The Board also finds that a VA examination is not necessary 
in the instant case. Under the VCAA, an examination is 
necessary to make a decision on a claim, if the evidence of 
record contains the following: (1) competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability and (2) the evidence 
indicates the disability or symptoms may be associated with 
the claimant's active military, naval, or air service, but 
(3) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  As will be discussed below, there has been no 
verification of the veteran's asserted in-service stressors, 
to warrant a medical examination under the second prong of 
the test. Id.  In short, the Board believes that the 
provisions of the VCAA, insofar as they apply to the current 
posture of this case, have been fulfilled.    

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.

The record shows that, by a November 1997 rating decision, the 
RO denied a claim of entitlement to service connection for 
PTSD. While the veteran filed a timely notice of disagreement, 
he did not file a substantive appeal. See 38 C.F.R. 
§ 20.302(b)(c).  Thus, the November 1997 rating decision is 
final.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 
20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
While the RO has adjudicated this claim as an original claim, 
the Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). What 
constitutes new and material evidence to reopen a previously 
and finally denied claim is defined in 38 C.F.R. § 3.156(a).  
Under that regulation, effective for claims filed prior to 
August 29, 2001, new and material evidence is defined as 
follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran, in essence, submitted his request 
to reopen his claim for service connection for PTSD in 
October 1999 and thus, his claim will be adjudicated by 
applying the law in effect prior to August 2001.  The basis 
for the denial of service connection in the November 1997 
rating decision was that the evidence of record did not 
confirm a diagnosis of PTSD. The relevant evidence available 
to the RO in November 1997 included the following: the 
veteran's service medical records; VA outpatient treatment 
records dated between March 1976 and January 1978; records 
from the Ohio Department of Public Welfare; private medical 
records from Dr. A.L.M. and A.D., Ph.D.; records from the 
State of Ohio Bureau of Disability Determination; and a VA 
examination dated in August 1991.

Additional evidence has been associated with the claims file 
since the RO's November 1997 denial of the veteran's claim 
for service connection for PTSD, to include: VA outpatient 
treatment records dated between February 1998 and January 
2001, containing treatment for PTSD symptoms; a February 2000 
stressor statement from the veteran; and a January 2001 VA 
medical opinion indicating that the veteran does meet the 
required criteria for a diagnosis of PTSD.

The evidence associated with the veteran's claims file 
subsequent to the November 1997 decision is new and material.  
The additional evidence offers a diagnosis of PTSD. The 
"new" evidence was not previously of record, and is neither 
cumulative nor redundant of evidence in the file at the time 
of the November 1997 final denial.  Therefore, the new 
evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for entitlement to service connection for PTSD is reopened.

ORDER

New and material evidence having been submitted by the 
veteran, the claim of entitlement to service connection for 
PTSD is reopened. 


II. Entitlement to service connection for PTSD.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran claims he is entitled to service connection for 
PTSD. Service connection for PTSD requires a diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). If 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied.  In a February 2000 PTSD 
questionnaire and attached statement, the veteran indicated 
that he could not remember dates or times in regard to 
specific in-service events.  He listed the following 
stressors: while building a bridge, a Viet Cong was run over 
by their bulldozer; upon hearing noises he shot his machine 
gun and when daylight came, he saw that he had killed a young 
boy; he saw a marine hung by his thumbs and skinned with red 
ants on him; he wanted to adopt two boys but had to leave 
them at an orphanage which he later found out had been blown 
up; a young girl who helped in the camp was found tied, her 
uterus cut, and had bled to death; he saw a young boy blown 
up by a land mine; and he saw a young girl blown up because 
she had been wired with a bomb.  These anecdotal statements 
cannot be verified from unit records.

Various outpatient treatment records dated between March 1976 
and January 1978 are negative for any complaints/diagnoses of 
PTSD.  While a June 1982 Ohio disability determination found 
that the veteran had adjustment disorder with depressed mood, 
there was no diagnosis of PTSD.  There were no psychological 
defects or disabilities noted on the August 1991 VA 
examination.  Private medical records from Dr. A.L.M. and 
A.D., Ph.D., also contain no diagnoses of PTSD. VA outpatient 
treatment records dated between February 1998 and January 
2001, show that the veteran sought treatment for PTSD 
symptomatology. Repeated entries indicate that the veteran 
met the criteria for PTSD and that the veteran continued to 
be assessed for PTSD symptoms.  A January 2001 VA medical 
opinion indicates that the veteran was assessed at the 
Youngstown VA outpatient clinic and he did in fact meet the 
required criteria for a diagnosis of PTSD.

In the instant case, while it is noted that the medical 
evidence of record contains diagnoses of PTSD, the Board is 
not required to accept doctors' opinions that are based upon 
the veteran's recitation of medical history. See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Even if the Board were 
to concede a diagnosis of PTSD, the veteran has not provided 
credible supporting evidence that the in-service stressors 
occurred or that he engaged in combat with the enemy. 
38 C.F.R. § 3.304(f).  

While the Board notes that the veteran's DD-214 indicates 
that he received the Vietnam Service Medal with Fleet Marines 
Combat Operations Insignia, the veteran has not contended nor 
has he provided evidence that he engaged in combat with the 
enemy. See 38 U.S.C.A. § 1154(b).  The veteran himself 
indicated in a January 2001 statement, that he constructed 
bridges in service and worked with heavy equipment.  
Accordingly, VA is not required to accept any particular 
military citation as conclusive evidence that the veteran 
engaged in combat for the purposes of 38 U.S.C.A. § 1154. See 
VAOPGCREC 12-99 (October 18, 1999).  Thus, the veteran's 
stressors provided in February 2000, remain unverified.

 As the veteran's stressors have not been verified, a link 
has not been established between the veteran's current 
symptoms and any in-service stressors.  Therefore, the 
preponderance of the evidence is against his claim for 
service connection for 
PTSD.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.  


		
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

